MacLean, J.
The plaintiff, among other things in his complaint, alleged, and upon the trial testified, that on or about the 6th day of December, 1904, he demanded permission to inspect the stock book of the defendant, but that the defendant refused to allow him to take extracts from the book produced as its stock book, and which “ did not contain,” as conceded, “ the street and number of the stockholders, resident in cities, of whom there were many, and that for more than half the stockholders mentioned in said book, the word “ Unknown ” was inserted in the column provided for the amount paid on said stock.” It was conceded that the *688plaintiff became a stockholder on December 5, 1904. By the provisions of section 53 of the Stock Corporation Law, it is mandatory upon every foreign corporation having an office for the transaction of business in this State, to keep a book “ to be known as a stock book, containing the names, alphabetically arranged, of all persons who are stockholders of the corporation, showing their places of residence, the number of shares of stock held.by them respectively, the time when they respectively became the owners thereof, and the amount paid thereon.” In Recknagel v. Empire Self-lighting Oil Lamp Co., 24 Misc. Rep. 193, 195, this court said: “ The statute in question was evidently enacted for the purpose of enabling stockholders of a stock corporation to inspect its stock book at its office in the State, or at the office of its transfer agent, if any, within the State, during business hours. If this view is well founded, then it is obvious that such book must be kept in the office referred to; that a stockholder has a right to insist upon there making an inspection of the book, and that he is not required to go elsewhere for that purpose.” Much less would he seem to be required to be satisfied with a fictitious book which was conceded to be not in conformity to statute, for information obtained therefrom would be of little value. Moreover, from the book that was produced he was not allowed to take extracts, This was his right, for “ the right of inspection * * * carries with it the right to make such extracts from the book as will enable the shareholder to retain the information disclosed by the inspector.” People ex rel. Lorge v. Consolidated Nat. Bank, 105 App. Div. 409. Upon the facts proven and admitted, the plaintiff was denied the inspection which was his right, and, therefore, the judgment for the penalty, imposed by statute therefor, rendered in his favor, must be affirmed.
Soott and Dttgeo, JJ., concur.
Judgment affirmed, with costs.